Citation Nr: 0723665	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he has PTSD as a 
result of his service in the Navy during the Vietnam Era.  
The veteran served as an ordinance mechanic on the U.S.S. 
America.  Specifically, the veteran reports in a letter to 
the RO dated July 2002 that his brother was critically 
injured on October 1, 1972 while serving in the Navy aboard 
the U.S.S. Newport News.  

The veteran indicates that doctors were unsure whether the 
veteran's brother would survive, so on October 5, 1972, the 
veteran was flown to the U.S.S. New Orleans to be with his 
brother while he recuperated.  The following day, the veteran 
and his brother were purportedly transferred to Da Nang, 
where the veteran was subsequently "put with VMFA 333, witch 
[sic] was the beach det. from the U.S.S. America."

In another letter to the RO dated March 2004, the veteran 
stated:

I was put with my brother after he was 
hurt.  They did not know whether he was 
going to live or die.  When I saw my 
brother, it did not look good for him.  
He had over 50% of both his lung's [sic] 
burned out. . . . He had a hole in his 
throat to breath [sic] by.  He had 
tube's [sic] all in him.  I did not even 
know my brother, by the way he looked.  
He did not look like my brother.  This 
hurt me real bad. 

The veteran's record of assignments indicates that he was 
transferred from the Naval Training Center in Great Lakes, 
Illinois to the U.S.S. America (CVA 66) on October 5, 1971.  
The purpose of the transfer is listed as "FORDU (SEA)."  A 
copy of the veteran's leave account fails to mention his 
claimed transfer to the U.S.S. New Orleans or to Da Nang.  
Transfer orders suggest that he never departed the U.S.S. 
America until he was released from active duty and 
transferred to the Naval Reserves.  

Correspondence from the U.S. Army and Joint Services Records 
Research Center (JSRRC) to the RO verifies that an explosion 
occurred on the U.S.S. Newport News on October 1, 1972.  The 
report provided by the JSRRC reflects that the explosion 
resulted in the eventual deaths of 20 men as well as injury 
to an additional 36 men.

The JSRRC was unable to locate documentation to verify that 
injured crew members from the U.S.S. Newport News were taken 
to Da Nang for treatment or that the veteran was flown to 
either the U.S.S. New Orleans or to Da Nang to be with his 
brother.  

The Board notes that the reply from the JSRRC did not specify 
whether the veteran's brother was one of the 36 men injured 
as a result of the explosion on the U.S.S. Newport News.  
Moreover, the Board finds that the veteran was not informed 
that he could submit alternate sources of records or 
"buddy" statements in support of his service-connection 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter to the 
veteran, asking the veteran to submit a 
statement from his brother which may be 
able to corroborate the veteran's claimed 
in-service stressor and/or provide insight 
into the veteran's current condition.  The 
veteran should also be asked to obtain 
copies of service personnel records or 
service medical records from his brother 
that would confirm the brother's injury 
aboard the U.S.S. Newport News and verify 
the veteran's recollection of subsequent 
events, including the transfer to the 
U.S.S. New Orleans or U.S.S. Newport News 
and to Da Nang.

The RO should also notify the veteran that 
he can submit alternate sources of 
records, such as "buddy statements" in 
support of his claim.  "Buddy 
statements" refer to letters or other 
correspondence from other veterans who 
served with the veteran in this case.  
Such service "buddies" may be able to 
corroborate the veteran's in-service 
stressors and/or provide insight into the 
veteran's current condition.

The veteran should also be asked to 
clarify when, where, and how the service 
men he listed in his March 2004 statement 
[redacted], [redacted], and [redacted]) 
were injured/killed and whether he 
witnessed their injuries/deaths.  

2.  The RO should then prepare a letter 
asking the United States Army and Joint 
Services Records Research Center (JSRRC) 
to provide any information that might 
corroborate the veteran's alleged 
stressors in service.  In particular, the 
RO should provide the JSRRC with the name 
of the veteran's brother and ask the JSRRC 
to confirm whether the veteran's brother 
was injured in the October 1, 1972 
explosion on the U.S.S. Newport News.   

Moreover, any available unit records and 
unit histories, particularly those from 
the veteran's claimed service in Da Nang, 
should be requested through the 
appropriate channels.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  If there is at least one objectively 
confirmed stressor (or sufficient evidence 
of combat such that a stressor does not 
need to be independently verified), the RO 
should also make arrangements with an 
appropriate VA medical facility for the 
veteran to be examined by a VA 
psychiatrist in order to ascertain the 
nature of all psychiatric disabilities and 
proper diagnoses thereof, to include PTSD 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  Any psychological 
testing should also be conducted at that 
time.  If the psychiatrist concludes that 
the veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
claims folder should be made available to 
the psychiatrist for review.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should also include a 
discussion of any and all relevant 
evidence submitted by the veteran's 
representative.  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



